OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court *49on February 20, 1973 and formerly maintained an office in Buffalo. On September 12, 1995, he was convicted, following a jury trial, in the United States District Court for the Western District of New York of the crimes of conspiracy and filing a false written statement with the United States Attorney’s Office, in violation of 18 USC §§ 371,1001 and 1002. On September 27,1995, respondent was suspended pursuant to Judiciary Law § 90 (4) (f) and was directed to show cause why a final order of disbarment should not be entered pursuant to Judiciary Law § 90 (4) (g).
Respondent appeared on the return date of the show cause order and submitted an affidavit asserting that the equivalent New York State offense was the misdemeanor of offering a false instrument for filing in the second degree (Penal Law § 175.30). We conclude, however, that the equivalent New York State offense is the class E felony of offering a false instrument for filing in the first degree (Penal Law § 175.35; see, Matter of Chu, 42 NY2d 490, 494; Matter of Knoll, 181 AD2d 136).
Pursuant to Judiciary Law § 90 (4) (a) and (e), respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony (see, Matter of Napoli, 177 AD2d 135), and we direct that his name be stricken from the roll of attorneys and counselors-at-law.
Pine, J. P., Lawton, Wesley, Balio and Davis, JJ., concur.
Order of disbarment entered.